DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 8 of applicant’s response filed 10/29/2021 that Rich (US 20130258814) and Wilser (US 20070066902) do not teach “wherein the region of the flexible connection layer connected to the transducer array is different than the two bends” and also that Wilser does not teach “orienting the two support elements such that respective end faces of the two support elements face and directly contact one another”.
While Examiner is in agreement with Applicant that Rich and Wilser fail to teach “wherein the region of the flexible connection layer connected to the transducer array is different than the two bends”, Examiner respectfully disagrees with Applicant’s assertion that Wilser does not teach “orienting the two support elements such that respective end faces of the two support elements face and directly contact one another”.
Paragraph 22 states that “The segments 14 are positioned adjacent to each other, such as each segment 14 being within at least one element width of another one of the segments 14. The segments 14 are in contact with additional segments 14, closely abutted or provide minimized space for rotation given the thickness and amount of rotation”. This close abutment of the segments 14 which support transducer elements 12 sufficiently teaches the recited limitation. 
Furthermore, upon further consideration and searching, new grounds of rejections have been made in view newly found prior art namely Eberle, et al., US 5857974which teaches a cylindrical ultrasound assembly with a flexible substrate.


Withdrawn Rejections
Pursuant of applicant's amendments filed on 10/29/2021, the rejections made to claims 16-19 under 35 U.S.C. 112(b) have been withdrawn.
Pursuant of applicant's amendments filed on 10/29/2021, the rejections made to claim 18 under 35 U.S.C. 112(d) have been withdrawn.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 5-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, et al., US 20130258814 in view of Wilser, et al., US 20070066902 and Eberle, et al., US 5857974.


Regarding claim 1, Rich teaches an ultrasound transducer assembly (see ultrasound system 100 of fig. 6 and paragraph 15) comprising: 
a transducer array (see the prismatic segment 120 comprising the plurality of transducer panels 130) including a plurality of transducer elements (ultrasound transducer panels 130) for transmitting and receiving ultrasound waves (see paragraph 25 for the generation of ultrasonic vibrations);
two support elements (see the pair of bases 110 in fig. 6A) in contact with one another (see paragraph 23 for the unitary structure of the two bases 110 separated by the struts 124), and connected to opposite sides of the transducer array (120 of fig. 6B) (it is herein noted that “in contact” does not inherently mean in physical contact, but may also include indirect contact.  Here because support elements (110) are in contact via the transducer elements, they are broadly and reasonably considered to be “in contact”, as claimed) wherein each of the two support elements comprises a support portion (see struts 124 in figs. 6A and 6B) having a closed circular or polygonal shape that is configured to support the transducer array in a curved or polygonal shape (see figs. 6A and 6B and paragraph 22 describing the struts as having polygonal shapes and supporting the wrapping of the transducer panels 130 with the electrical interconnects 140 into a curved shape as shown in fig. 6B); and 

wherein the flexible connection layer comprises two bends respectively at the opposite sides of the transducer array, (the electrical interconnects 140 of fig. 6A, are shown as flexible segments 134 in fig. 3b reproduced below that traverse a length of the transducer panels from one end to an opposite end and include bends (see fig. 6B) when wrapped)
wherein the two bends respectively orient the two support elements connected to the opposite sides of the transducer array (the flexible interconnects 140 in fig. 6B to are taught in paragraph 31 to be flexible joints for wrapping the panels around the prismatic segment 120, hence orienting the two supports at opposite ends of the panel, in paragraph 20). 

    PNG
    media_image1.png
    112
    293
    media_image1.png
    Greyscale

Rich does not teach orienting the two support elements such that respective end faces of the two support elements face and directly contact one another.
However, Wilser teaches an expandable transducer array (see figs. 1-7) including electrical connectors 18 at a flexible joint 16 for orienting the two support elements (segments 14 of paragraph 21) such that respective end faces of the two support elements face and directly contact one another 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rich’s flexible interconnect 140 to allow the bases 110 to contact each other the way in a foldable manner the way Wilser teaches to allow the transducer to reach smaller internal regions (see paragraph 2-3 of Wilser) as Rich indicates in paragraph 17 that different arrangements of the bases maybe facilitated to provide support for the ultrasound panel for intraluminal scanning (paragraph 17).
Rich in view of Wilser does not teach wherein a region of the flexible connection layer connected to the transducer array is wrapped around a perimeter of the closed circular or polygonal shape of the two support portions (see fig. 5B for the flexible interconnect 140), and wherein the region of the flexible connection layer connected to the transducer array is different than the two bends.
However, Eberle teaches a high resolution intravascular ultrasound transducer assembly having a flexible substrate 2 of fig. 1 and the abstract, the assembly including wherein a region of the flexible connection layer (flexible substrate 2 in fig. 4) connected to the transducer array is wrapped around a perimeter of the closed circular or polygonal shape of the two support portions (see col. 7, lines 13-27 relating to the description of fig. 3 where the flexible substrate 2 wraps around backing material 30 of fig. 4 including circuit chips 6 and col. 7, lines 28-40 describing that the flexible substrates wraps around another section of the backing layer including the transducer elements 8. Fig. 2 depicts the whole structure including the electronics portion 14 and the transducer portion 12), and wherein the region of the flexible connection layer connected to the transducer array is different than the bending in the flexible connection layer at the opposite sides of the transducer array (as depicted in fig. 1, the flexible 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rich’s cylindrical shaped ultrasound apparatus (see fig. 6A) including the flexible segments , as modified by Wilson, with Eberle’s configuration of the wrapping the entire cylinder the way Eberle presents, to provide increased structural integrity of the components of the transducer assembly. See col. 2 lines 45-58 of Eberle. 


Regarding claim 2, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer (flexible segments 134) comprises electrical interconnects for electrically connecting the transducer elements to the support elements (see paragraph 32).

Regarding claim 3, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches wherein each support element comprises at least one electrical contact portion (portion of base 110 contacting the interconnect 140) for electrically connecting the ultrasound transducer assembly to a driver device (for driving the CMUTs to generate vibrations as indicated in paragraphs 25-26).

Regarding claim 5, Rich in view of Wilser and Eberle  teaches all the limitations of claim 1 above. 
Rich further teaches wherein each support element comprises a connection portion having a larger diameter than the support portion, wherein the connection portion is connected to the flexible 

    PNG
    media_image2.png
    236
    243
    media_image2.png
    Greyscale

Regarding claim 6, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer is connected to the respective end faces of the two support elements (Paragraph 30 indicates that the flexible segments 134 run the entire length of the prismatic segment 120 and hence connecting the two bases 110 as indicated in fig. 6A).

Regarding claim 7, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich teaches wherein each support element comprises a central recess for supporting the ultrasound transducer assembly (In paragraph 19, Rich indicates that the base includes a bore 112 at the center as indicated in figs. 2A and 2B).

Regarding claim 8, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches wherein the flexible connection layer is a parylene layer (see paragraph 33).

Regarding claim 9, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 

wherein the transducer elements are disposed at a circumferential surface of the ultrasound transducer assembly in order to transmit and receive the ultrasound waves in a radial direction (See fig. 6B and paragraphs 27).

Regarding claim 10, Rich teaches a method for manufacturing an ultrasound transducer assembly in particular for intra vascular ultrasound systems (see manufacturing steps illustrated in fig. 10), comprising the steps of: 
providing a transducer array disposed on a transducer portion of a substrate (see step S240 in fig. 10 and paragraph 47, where the substrate include the bases 110 and prismatic segment 120); 
connecting a flexible connection layer to the substrate (see paragraph 47 for the connection of a flex circuit cable); 
separating a portion of the substrate from the transducer portion to form two support elements for supporting the transducer portion so that the two support elements are connected to opposite sides of the transducer array via the flexible connection layer (see paragraph 41 for the placement of the prismatic segment, that includes the transducer panels, in between two base segments 110 as depicted in fig. 9C, during the formation of the prismatic segment on the base segment step in S210), 
wherein each of the two support element comprises a support portion having a closed circular or polygonal shape (see fig. 9C); and 
bending the flexible connection layer at the opposite sides of the transducer array (see coupling of flex circuit cable of paragraph 47) to respectively orient the two support elements connected to the opposite sides of the transducer array (the flexible interconnects 140 in fig. 6B to are taught in paragraph 30 to be flexible joints for wrapping the panels around the base) 

However, Wilser teaches an expandable transducer array (see figs. 1-7) including electrical connectors 18 at a flexible joint 16 for orienting the two support elements (segments 14 of paragraph 21) such that respective end faces of the two support elements face and directly contact one another (see paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rich’s flexible interconnect 140 to allow the bases 110 to contact each other the way in a foldable manner the way Wilser teaches to allow the transducer to reach smaller internal regions (see paragraph 2-3 of Wilser) as Rich indicates in paragraph 17 that different arrangements of the bases maybe facilitated to provide support for the ultrasound panel for intraluminal scanning (paragraph 17). 
Rich in view of Wilson does not teach wrapping a region of the flexible connection layer connected to the transducer array around a perimeter of the closed circular or polygonal shape of the two support portions, and wherein the region of the flexible connection layer connected to the transducer array is different than the bending in the flexible connection layer at the opposite sides of the transducer array.
However, Eberle teaches a high resolution intravascular ultrasound transducer assembly having a flexible substrate 2 of fig. 1 and the abstract, the assembly including wrapping a region of the flexible connection layer (flexible substrate 2 in fig. 4) connected to the transducer array around a perimeter of the closed circular or polygonal shape of the two support portions (see col. 7, lines 13-27 relating to the description of fig. 3 where the flexible substrate 2 wraps around backing material 30 of fig. 4 including circuit chips 6 and col. 7, lines 28-40 describing that the flexible substrates wraps around another section of the backing layer including the transducer elements 8. Fig. 2 depicts the whole structure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rich’s cylindrical shaped ultrasound apparatus (see fig. 6A) including the flexible segments , as modified by Wilson, with Eberle’s configuration of the wrapping the entire cylinder the way Eberle presents, to provide increased structural integrity of the components of the transducer assembly. See col. 2 lines 45-58 of Eberle. 

Regarding claim 11, Rich in view of Wilser and Eberle teaches all the limitations of claim 10 above.
Rich further teaches wherein the substrate is covered by an etch mask at a surface opposite to the flexible connection layer (see paragraph 40).

Regarding claim 14, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches an elongated probe including a tip and the ultrasound transducer assembly as claimed in claim 1 for emitting and detecting ultrasound waves in a radial direction of the elongated probe (see paragraph 16).

Regarding claim 15, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 



    PNG
    media_image3.png
    113
    299
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    236
    243
    media_image2.png
    Greyscale

Regarding claim 16, Rich in view of Wilser and Eberle teaches all the limitations of claim 1 above. 
Rich further teaches a substrate (bases 110 and prismatic segment 120), wherein the transducer array is disposed on the substrate (see step S240 in fig. 10 and paragraph 47), and wherein the two support elements are formed of the substrate (see paragraph 41 for the placement of the prismatic 

Regarding claim 17, Rich in view of Wilser and Eberle teaches all the limitations of claim 16 above. 
Rich further teaches wherein the substrate comprises transistors (see paragraph 47 for the CMOS).

Regarding claim 18, Rich in view of Wilser and Eberle teaches all the limitations of claim 16 above. 
Rich further teaches wherein the transducer array is formed on the substrate (see step S240 in fig. 10 and paragraph 47).

Regarding claim 19, Rich in view of Wilser and Eberle teaches all the limitations of claim 16 above. 
Rich further teaches wherein the substrate comprises a silicon wafer (see paragraph 40).

Regarding claim 20, Rich in view of Wilser and Eberle teaches all the limitations of claim 10 above. 
Rich further teaches wherein providing the transducer array comprises at least one of: forming the transducer array on the transducer portion of the substrate (see step S240 in fig. 10 and paragraph 47).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Respective end faces)]
    PNG
    media_image2.png
    236
    243
    media_image2.png
    Greyscale

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Wilser and Eberle, as applied to claim 10 above, and further in view of Ikeda et al. US 20020093038.

Regarding claim 12, Rich in view of Wilser and Eberle teaches all the limitations of claim 10 above. 
Rich in view of Wilser and Eberle fails to teach wherein the support element is separated by dry etching of the substrate.
However, in the same field of endeavor, in figs. 4a-4g, Ikeda depicts a process including a dry etching step where the substrate is separated into two halves while still being connected by a diaphragm layer and a conductive layer. Also, see paragraph 43. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikeda’s dry etch separating technique in Rich’s manufacturing steps as modified by Wilser and Eberle for efficient separation of the substrate. See paragraphs 13 and 14 of Ikeda. 


Rich in view of Wilser and Eberle fails to teach wherein the ultrasound transducer assembly including the transducer array and the support element is separated from the substrate by dry etching of the substrate and by mechanically separating the flexible layer.
However, within the same field of endeavor, Ikeda teaches wherein the ultrasound transducer assembly including the transducer array and the support element is separated from the substrate by dry etching of the substrate and by mechanically separating the flexible layer.
In figs. 4a-4g, Ikeda depicts a process including a dry etching step where the substrate is separated into two halves while still being connected by a diaphragm layer and a conductive layer. Also, see paragraphs paragraph 43. In fig. 5f, Ikeda shows a separation of the sacrificial layer 140, insulating and conductive layer which form part of the flexible layer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikeda’s dry etch separating technique in Rich’s manufacturing steps as modified by Wilser and Eberle for efficient separation of the substrate. See paragraphs 13 and 14 of Ikeda. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793